     Case 2:18-cv-00103-DPM-PSH Document 134 Filed 01/13/21 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       DELTA DIVISION

REGINALD DUNAHUE                                                  PLAINTIFF
ADC #106911

v.                       No. 2:18-cv-103 DPM

WENDY KELLEY, Director, Arkansas
Department of Correction, et al.                          DEFENDANTS


                                ORDER
     Status report, Doc. 133, appreciated. The Court directs the Clerk
to reopen this case and lift the stay. Doc. 128. The Court returns this
case to Magistrate Judge Harris for further proceedings.
     So Ordered.


                                                           ,
                                        D.P. Marshall Jr.
                                        United States District Judge

                                          /3   ~(IAAV    ~')..{
                                               ~     I
